Citation Nr: 0316368	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right foot toe 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 RO rating decision that denied 
service connection for hepatitis C, a back disability, and a 
right foot toe disability.  In October 2001, the Board 
remanded the matter.


FINDINGS OF FACT

1.  The veteran's current hepatitis C began many years after 
active service and was not caused by any incident of service.  

2.  The veteran has a congenital low back defect 
(transitional vertebrae with sacralization of L5); any 
superimposed acquired low back condition began years after 
active service and was not caused by any incident of service.

3.  Any current disability of the toes of the right foot 
began years after active service and was not caused by any 
incident of service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 4.9 (2002).

3.  A right foot toe disability was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from October 
1969 to August 1971.  Service medical records show that, 
prior to active duty, an August 1969 X-ray revealed five 
lumbar type vertebrae and a transitional lumbosacral vertebra 
that articulated with the sacrum on the left but that may 
have been fused on the right; this was described as a 
congenital anomaly that imposed restrictions on the veteran's 
employment.  On a September 1969 service entrance 
examination, he was reported as apparently having spina 
bifida, and claimed to have a backache; a back consultation 
was ordered.  A September 1969 consultation noted the veteran 
gave a history that he had been turned down for a job because 
of back X-ray findings, and occasionally he had a backache on 
heavy lifting; the report indicated that he had minor 
congenital abnormalities of the lumbosacral joint.  During 
service, in January 1970, he was hospitalized for a couple of 
days due to low back pain; there had been no recent trauma.  
He reportedly had transitional vertebrae and low back pain 
with congenital anomaly of sacralization of L5.  In April 
1970, he suffered a football game laceration of the 4th and 
5th toes in the web space (which foot was not specified), the 
cut was sutured, and later that month the injury was reported 
to be healing.  His May 1971 service separation examination 
noted that he had low back strain with sacralization of L5 
but no functional limitations; the feet and gastrointestinal 
system were normal.  The veteran was released from active 
duty in August 1971.  He later served in the reserves until 
he was discharged in September 1975.  

Private medical records from 1993 to 1998 show treatment for 
chronic hepatitis C and chronic liver disease.  Early records 
reflect that he was initially found to have abnormal liver 
chemistries in 1990 but that his hepatitis profile at that 
time was negative.  In January 1993, after additional 
findings of abnormal liver chemistries, he was found to be 
positive for hepatitis C antibody.  In January 1993, the 
veteran reported that he had developed jaundice in 1973 from 
an epidemic in North Little Rock, Arkansas, but that he had 
recovered from this without sequelae.  

VA outpatient records from 1998 and 1999 reflect treatment of 
various conditions, including stable hepatitis C with chronic 
liver disease and hepatosplenomegaly.

In July 1999, the veteran wrote that he had been treated in 
January 1970 for back problems in active service.  He also 
wrote that he had received extensive treatment (15 to 20 
times) for a back problem while employed by Safeway grocery 
stores from 1975 to 1984, which resulted in a worker's 
compensation claim.

In October 2001, the Board remanded the case for further 
development.  A February 2002 RO letter to the veteran (with 
a copy to his representative) explained his rights and 
responsibilities with respect to the Veterans Claims 
Assistance Act of 2000, and he was specifically asked to 
identify all sources of treatment for the claimed conditions 
since service, and to provide identifying information on a 
past worker's compensation claim for a back condition.  The 
February 2002 mailing to the veteran was returned as 
undeliverable, but it was remailed to him in November 2002 
and was not returned as undeliverable.  Neither the veteran 
nor his representative have provided information in response 
to the request from the RO.

II. Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, the supplemental statement of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claims and of 
his and the VA's mutual responsibilities for providing 
evidence.  The VA has attempted to identify and obtain all 
potentially relevant evidence, but the veteran has not 
cooperated.  The duty to assist is not a one-way street; the 
veteran must cooperate in developing the evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Under the 
circumstances presented, a VA examination is not necessary to 
decide the claims.  The VA has satisfied the notice and duty 
to assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis and cirrhosis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection requires competent evidence that a claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

With regard to hepatitis C, service medical records from the 
veteran's 1969-1971 active duty do not show the condition.  
As a layman, the veteran does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 1993 
treatment record notes the veteran's own account of having 
jaundice in 1973.  There are no records to verify treatment 
for jaundice in 1973, but even if true, such is a couple of 
years after service.  The earliest evidence of hepatitis C is 
in 1993, over two decades after service.  None of the 
treatment records attribute current hepatitis C to the 
veteran's active service.  The weight of the credible 
evidence demonstrates that hepatitis C began many years after 
service and was not caused by any incident of service.

With regard to the claimed low back disability, even before 
active duty the veteran was noted to have a congenital 
abnormality involving transitional vertebrae with 
sacralization of L5.  Congenital or developmental defects 
such as this are not diseases or injuries for VA compensation 
purposes and may not be service connected.  38 C.F.R. §§ 
3.303(c), 4.9.  Although service connection is precluded for 
congenital or developmental defects, service connection might 
still be granted for disability from disease or injury which 
is superimposed on the congenital or developmental defect 
during service.  VAOPGCPREC 82-90.  However, there is no 
credible evidence that during service the veteran developed a 
chronic acquired low back condition (superimposed on the 
congenital defect).  Also, there is no evidence that the 
veteran currently suffers from any acquired low back 
disability.  See Degmetich, supra; Brammer, supra.  The 
weight of the credible evidence demonstrates that any 
superimposed acquired low back condition began years after 
active service and was not caused by any incident of service.

With regard to a claimed right foot toe disability, service 
records show the veteran suffered a laceration in the web 
space between the 4th and 5th toes of an unspecified foot in 
service; however, the condition was reported to be healing 
after suturing.  His separation examination did not note any 
foot disability.  There is no post-service medical evidence 
of a right foot condition, let alone one related to service.  
See Degmetich, supra; Brammer, supra.  The weight of the 
credible evidence demonstrates that any current disability of 
the toes of the right foot began years after active service 
and was not caused by any incident of service.

The Board concludes that hepatitis C, a back disability, and 
a right foot toe disability were neither incurred in nor 
aggravated by service, and service connection is not 
warranted.  As the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).












ORDER

Service connection for hepatitis C is denied.

Service connection for a back disability is denied.

Service connection for a right foot toe disability is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

